

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of December 28,
2011 (the “Effective Date”), by and among NeuMedia, Inc., a Delaware corporation
(the “Employer”) and Peter A. Adderton (the “Executive”).  In consideration of
the mutual covenants contained in this Agreement, the Employer and the Executive
agree as follows:
 
1.           Employment.  The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.
 
2.           Capacity.  The Executive shall serve the Employer as Chief
Executive Officer and as a member of the Employer’s Board of Directors (the
“Board of Directors”).  As Chief Executive Officer, the Executive shall be
responsible for the general supervision, management and control of the
Employer’s business, subject to the direction of the Board of Directors.  The
Executive shall report directly to the Board of Directors.  If the Board of
Directors decides to hire a Chief Operating Officer, the Executive shall have
the right to approve the hiring of a person for such office in the Executive’s
reasonable discretion. At the reasonable request of the Board of Directors, the
Executive shall provide services to subsidiaries and affiliates of the Employer,
without additional compensation becoming payable.
 
3.           Term.  Subject to the provisions of Section 6, the term of
employment pursuant to this Agreement shall be one (1) year, i.e., twelve (12)
calendar months, from the Effective Date (the “Term”).
 
4.           Compensation and Benefits.  The regular compensation and benefits
payable to the Executive under this Agreement shall be as follows:
 
(a)           Salary.  For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive an annual salary (the “Salary”)
at the annual rate of Four Hundred Fifty Thousand Dollars ($450,000).  The
Executive’s Salary shall be payable in periodic installments in accordance with
the Employer’s usual practice for its employees, but in no event less than
monthly over the year in which the Salary is earned.  Notwithstanding the
foregoing, the Executive agrees that one-half (1/2) of his monthly Salary
payment (i.e., a deferral of $18,750.00 per calendar month) shall be deferred
and subject to forfeiture until the Employer has consummated one or more debt or
equity financings during the period consisting of the Term and the twelve months
immediately following the Term (the “Measurement Period”) in which the Employer
realizes at least $5 million of gross proceeds, and, provided further, that upon
completion of such debt or equity financings during the Measurement Period, the
Executive shall be paid a single lump sum (in addition to his Salary payment for
the month in which such financing is consummated) equal to the previously
accrued deferred Salary.  The deferred Salary shall be an accrued liability of
the Employer until the earlier to occur of the consummation of the financing(s)
or the expiration of the Measurement Period, but shall be subject to forfeiture
in the event of the Executive’s termination of employment prior to such
consummation or expiration.

 
 

--------------------------------------------------------------------------------

 

(b)           Bonuses.
 
(i)           Special Incentive Bonus. The Executive shall be entitled to a
bonus of $250,000.00 payable (A) 50% upon completion of the above-referenced $5
million financing(s) during the Measurement Period and (B) the remaining
$125,000.00 upon the successful completion of additional debt or equity
financing(s) during the Measurement Period which, when aggregated with any prior
financings during the Measurement Period, result in the Employer realizing at
least $10 million of gross proceeds.
 
(ii)          Annual Bonus. The Executive shall be entitled to be paid an annual
incentive bonus in cash in an amount of up to 100% of the Executive’s Salary
based upon satisfaction of performance-related milestones. The
performance-related milestones shall be mutually determined by the Board of
Directors and the Executive within sixty (60) days of the Effective Date.
 
(iii)         Any bonus payable under this subsection (b) shall vest upon the
achievement of the specified financing(s) or other performance criteria and
shall be paid on or within thirty (30) days of such vesting date.
 
(c)           Regular Benefits.  The Executive shall also be entitled to
participate in any qualified retirement plans, deferred compensation plans,
stock option and incentive plans, stock purchase plans, group and executive
medical insurance plans (i.e., coverage for the Executive and family), life
insurance plans, disability income plans, retirement plans, vacation plans,
expense reimbursement plans and other benefit plans which the Employer may from
time to time have in effect for any, all or most of its senior executives
(collectively “Employer Benefit Plans”).  Such participation shall be subject to
the terms of applicable plan documents, generally applicable policies of the
Employer, applicable law and the discretion of the Board of Directors, the
Compensation Committee or any administrative or other committee provided for in
or contemplated by any such plan.  Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Employer to establish any
such plans or to maintain the effectiveness of any such plans which may be in
effect from time to time.
 
(d)           Reimbursement of Business Expenses.  The Employer shall reimburse
the Executive for all reasonable expenses incurred by the Executive in
performing services during the Term, in accordance with the Employer’s policies
and procedures for its senior executive officers, as in effect from time to
time, including but not limited to, business class air travel (or, if
unavailable, first class), meals and entertainment, fuel costs for
transportation, wireless mobile communications, and personal computer equipment.

 
2

--------------------------------------------------------------------------------

 

(e)           Restricted Stock Grant.  On the Effective Date, the Employer shall
grant the Executive 9,037,500 shares of restricted common stock of the Employer,
subject to the terms and conditions specified in the attached Restricted Stock
Agreement, which shall vest as follows: (i) one third (1/3) shall vest
immediately upon the completion of one or more debt or equity financings during
the Measurement Period in favor of the Employer of gross proceeds of at least $5
million; (ii) one third (1/3) shall vest immediately if on any date during the
Measurement Period the Employer’s total enterprise value (computed by
multiplying the number of outstanding shares of the Employer’s common stock on a
fully diluted (taking into account only those stock options that are
in-the-money on such date), as-converted basis by the average daily trading
price for the Employer’s common stock for the thirty (30) trading day period
immediately preceding the date of determination) equals or exceeds $100 million;
and (iii) one third (1/3) shall vest immediately if on any date during the
Measurement Period the Employer’s total enterprise value (calculated as set
forth in clause (ii) above) equals or exceeds $200 million; provided, however,
that all unvested shares of restricted common stock shall vest immediately upon
the sale of all or substantially all of the assets of the Employer, upon the
merger or reorganization of the Employer following which the equityholders of
the Employer immediately prior to the consummation of such merger or
reorganization collectively own less than 50% of the voting power of the
resulting entity, or upon the sale of equity securities of the Employer
representing 50% or more of the voting power of the Employer or 50% or more of
the economic interest in the Employer in a single transaction or in a series of
related transactions (i.e., a “Change of Control”).  All shares shall be subject
to a one (1) year lock-up following the vesting of such shares.  Subject to the
approval of the Employer’s Board of Directors, in its sole and exclusive
discretion, the Employer may extend a non-interest bearing loan to the Executive
equal to the Executive’s grossed up aggregate federal and state income tax
liability attributable to the issued shares and bonus subject to, among other
things: (i) a determination of the amount of the tax due; (ii) approval of the
terms of such loan; and (iii) the Employer’s financial condition.
 
(f)            Additional Performance Bonuses.  The Executive shall be entitled
to payment of (i) a performance bonus equal to $2.5 million in cash or
registered and freely tradable stock of the Employer, at the Executive’s choice,
if, on any date during the Measurement Period the Employer’s total enterprise
value (calculated as set forth in Section 4(e)(ii) above) equals or exceeds $150
million; and (ii) payment of a performance bonus equal to $10 million in cash or
registered and freely tradable stock of the Employer, at the Executive’s choice,
if, on any date during the Measurement Period, the Employer’s total enterprise
value (calculated as set forth in Section 4(e)(ii) above) equals or exceeds $1
billion. Any bonus payable under this subsection (f) shall vest upon the
achievement of the specified criteria and shall be paid on or within thirty (30)
days of such vesting date.
 
(g)           Exclusivity of Salary and Benefits.  The Executive shall not be
entitled to any payments or benefits other than those provided under this
Agreement.
 
5.           Extent of Service.  During the Executive’s employment under this
Agreement, the Executive shall, subject to the direction and supervision of the
Board of Directors, devote the Executive’s full business time, best efforts and
business judgment, skill and knowledge to the advancement of the Employer’s
interests and to the discharge of the Executive’s duties and responsibilities
under this Agreement.  The Executive shall not engage in any other business
activity, except as may be approved by the Board of Directors; provided, that
nothing in this Agreement shall be construed as preventing the Executive from:
 
(a)           investing the Executive’s personal assets in any non-competitive
business enterprise, company or other entity in such form or manner as shall not
require any material personal time commitment on the Executive’s part in
connection with the operations or affairs of such other enterprise, company or
other entity in which such investments are made;

 
3

--------------------------------------------------------------------------------

 

(b)           engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement; or
 
(c)           serving as an executive officer of Boost Tel Pty. Ltd., a company
organized under the laws of Australia, and/or Pinkberry Australia, Ltd.,
provided that his personal services in such capacity do not require any material
time commitment on the Executive’s part in connection with the operation or
affairs of such companies and, in any event, such role shall not impair the
Executive’s ability to fulfill his duties and responsibilities under this
Agreement.
 
6.           Termination.  Notwithstanding the provisions of Section 3, the
Executive’s employment under this Agreement shall terminate under the following
circumstances set forth in this Section 6. For purposes of this Agreement, the
date of the Executive’s termination (the “Termination Date”) shall mean the date
of the Executive’s “separation from service” as such term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
 
(a)           Termination by the Employer for Cause.  The Executive’s employment
under this Agreement may be terminated for Cause without further liability on
the part of the Employer effective immediately upon a vote of at least sixty-six
and two-thirds percent (66 2/3%) of the members of the Board of Directors and
written notice to the Executive.  Only the following shall constitute “Cause”
for such termination:
 
(i)           any act committed by the Executive against the Employer or any of
its affiliates which involves fraud, willful misconduct, gross negligence or
insubordination; or
 
(ii)          the commission by the Executive of, or indictment for (A) a felony
or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or fraud.
 
(b)           Termination by the Employer Without Cause.  Subject to the payment
of Termination Benefits pursuant to Section 7(b), the Executive’s employment
under this Agreement may be terminated by the Employer without Cause upon not
less than fifteen (15) days’ prior written notice to the Executive.
 
(c)           Death.  The Executive’s employment with the Employer shall
terminate automatically upon his death.

 
4

--------------------------------------------------------------------------------

 

(d)           Disability.  If the Executive shall become Disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation, the Board of Directors may remove the Executive from any
responsibilities and/or reassign the Executive to another position with the
Employer for the remainder of the Term or during the period of such
Disability.  Notwithstanding any such removal or reassignment, the Executive
shall continue to receive the Executive’s full Salary (less any disability pay
or sick pay benefits to which the Executive may be entitled under the Employer’s
policies) and benefits under Section 4 of this Agreement (except to the extent
that the Executive may be ineligible for one or more such benefits under
applicable plan terms) for a period of time equal to twelve (12) months payable
at the same time as such amounts would otherwise have been paid to the Executive
had he continued in his current capacity.  If the Executive is unable to perform
substantial services of any kind for the Employer during this period, such
period shall be considered a paid leave of absence and the Executive shall have
the contractual right to return to employment at any time during such
period.  If the Executive’s Disability continues beyond such twelve (12) month
period, the Executive’s employment may be terminated by the Employer by reason
of Disability at any time thereafter.  For purposes hereof, the term “Disabled”
or “Disability” shall mean a written determination that the Executive, as
certified by at least two (2) duly licensed and qualified physicians, one (1)
approved by the Board of Directors of the Employer and one (1) physician
approved by the Executive (the “Examining Physicians”), or, in the event of the
Executive’s total physical or mental disability, the Executive’s legal
representative, that the Executive suffers from a physical or mental impairment
that renders the Executive unable to perform the Executive’s regular personal
duties under this Agreement and that such impairment can reasonably be expected
to continue for a period of six (6) consecutive months or for shorter periods
aggregating one hundred and eighty (180) days in any twelve (12) month period;
provided, that the Executive’s primary care physician may not serve as one of
the Examining Physicians without the consent of the Employer and the Executive
(or the Executive’s legal representation).  The Executive shall cooperate with
any reasonable request of a physician to submit to a physical examination for
purposes of such certification.  Nothing in this Section 6(d) shall be construed
to waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
 
7.           Compensation Upon Termination.
 
(a)           Termination Generally.  If the Executive’s employment with the
Employer is terminated for any reason during or upon expiration of the Term, the
Employer shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any earned but unpaid Salary payable on the
Termination Date, (ii) accrued bonuses earned but not yet paid, payable at the
same time such amounts would otherwise have been paid to the Executive, (iii)
any unpaid expense reimbursements, payable in accordance with the Employer’s
reimbursement policies, (iv) any accrued but unused vacation, payable on the
Termination Date, and (v) any vested benefits the Executive may have under any
of the Employer Benefit Plans, payable as specified in the applicable plan
documents (collectively, the “Accrued Compensation”).
 
(b)           Termination by the Employer Without Cause.  In the event of
termination of the Executive’s employment with the Employer pursuant to Section
6(b) above prior to the expiration of the Term, and subject to the Executive’s
execution and delivery of a release of any and all legal claims in a form
satisfactory to the Employer within forty-five (45) days of the Termination Date
(the “Release Period”), the Employer shall provide to the Executive, in addition
to the Accrued Compensation, the following termination benefits (“Termination
Benefits”) effective as of the final day of the Release Period:
 
(i)           continuation of the Executive’s Salary at the rate and in
accordance with the Employer’s payroll practices then in effect pursuant to
Section 4(a); and

 
5

--------------------------------------------------------------------------------

 

(ii)          continuation of any executive health and group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), subject to payment of premiums by the Employer
to the extent that the Employer was covering such premiums as of the Termination
Date (if permitted by law without violation of applicable discrimination rules,
or, if not, the equivalent after-tax value payable as additional severance at
the same time such premiums are otherwise payable).
 
The Termination Benefits set forth in subsections 7(b)(i) and (ii) above shall
continue effective for the remainder of the Term (the “Termination Benefits
Period”); provided that in the event that the Executive commences any employment
during the Termination Benefits Period, the benefits provided under Section
7(b)(ii) shall cease effective as of the date Executive qualifies for group
health plan benefits in his new employment.  The Employer’s liability for Salary
continuation pursuant to Section 7(b)(i) shall not be reduced by the amount of
any severance pay paid to the Executive pursuant to any severance pay plan or
stay bonus plan of the Employer. Notwithstanding the foregoing, nothing in this
Section 7(b) shall be construed to affect the Executive’s right to receive COBRA
continuation entirely at the Executive’s own cost to the extent that the
Executive may continue to be entitled to COBRA continuation after Employer-paid
premiums cease.  The Executive shall be obligated to give prompt notice of the
date of commencement of any employment during the Termination Benefits Period
and shall respond promptly to any reasonable inquiries concerning any employment
in which the Executive engages during the Termination Benefits Period.
 
The Employer acknowledges and agrees that under certain circumstances involving
the termination of the Executive’s employment and/or a Change of Control
transaction involving the Employer, the Executive shall be entitled to
accelerated vesting on his shares of capital stock of the Employer, all to the
extent provided in Section 2(a) of that certain Restricted Stock Agreement,
dated as of the date hereof, by and between the Employer and the Executive.
 
Any Section 409A payments which are subject to execution of a waiver and release
which may be executed and/or revoked in a calendar year following the calendar
year in which the payment event (such as termination of employment) occurs shall
commence payment only in the calendar year in which the release revocation
period ends as necessary to comply with Section 409A.
 
(c)           Termination by Reason of Cause, Death, Disability, Voluntary
Termination or Expiration of Term.  If the Executive’s employment is terminated
for any reason other than by the Employer without Cause under Section 6(b),
including by reason of the Employer’s election not to extend the Term, the
Employer shall have no further obligation to the Executive other than payment of
his Accrued Compensation.
 
(d)           Payments For Compensation Earned After the Term. In the event
that, following the termination of the Executive’s employment for any reason
other than for Cause,  the Executive becomes entitled to receive compensation
due to the occurrence of an event after the such termination but during the
Measurement Period, the Employer shall, within ten (10) business days following
the occurrence of such event, pay to the Executive the applicable amount and
form of compensation, as set forth elsewhere in this Agreement.

 
6

--------------------------------------------------------------------------------

 

8.           Confidential Information, Nonsolicitation and Cooperation.
 
(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means proprietary information of the Employer which
is of value to the Employer in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Employer.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include (i) information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b), or
(ii) information obtained in good faith by the Executive from a third party who
was lawfully in possession of such information and not subject to an obligation
of confidentiality owed to the Employer.
 
(b)           Duty of Confidentiality.  The Executive understands and agrees
that the Executive’s employment creates a relationship of confidence and trust
between the Executive and the Employer with respect to all Confidential
Information.  At all times, both during the Executive’s employment with the
Employer and after termination, the Executive will keep in confidence and trust
all such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Employer, except
(i) as may be necessary in the ordinary course of performing the Executive’s
duties to the Employer or (ii) as may be required in response to a valid order
by a court or other governmental body or as otherwise required by law (provided
that if the Executive is so required to disclose the Confidential Information,
the Executive shall (i) immediately notify the Employer of such required
disclosure sufficiently in advance of the intended disclosure to permit the
Employer to seek a protective order or take other appropriate action,
(ii) cooperate in any effort by the Employer to obtain a protective order or
other reasonable assurance that confidential treatment will be afforded the
Confidential Information).
 
(c)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer.  The Executive will return to the
Employer all such materials and property as and when requested by the
Employer.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

 
7

--------------------------------------------------------------------------------

 

(d)           Nonsolicitation.  During the Term and for one (1) year thereafter,
the Executive (i) will refrain from directly or indirectly employing, attempting
to employ, recruiting or otherwise soliciting, inducing or influencing any
person to leave employment with the Employer (other than subordinate employees
whose employment was terminated in the course of the Executive’s employment with
the Employer); and (ii) will refrain from soliciting or encouraging any customer
or supplier to terminate or otherwise modify adversely its business relationship
with the Employer.  The Executive understands that the restrictions set forth in
this Section 8(d) are intended to protect the Employer’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose.
 
(e)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Employer, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Employer any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.
 
(f)            Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate reasonably with requests
from the Employer, or the Employer’s legal counsel, in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the
Employer.  The Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Employer
at mutually convenient times.  During and after the Executive’s employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employer.  The Employer shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f), and if the Executive spends more than ten (10) hours in any
calendar month in performance of these obligations, the Employer shall pay the
Executive $500 per hour for each part of an hour over ten (10) hours in such
calendar month.
 
(g)           Injunction.  The Executive agrees that it would be difficult to
measure any damages caused to the Employer which might result from any breach by
the Executive of the promises set forth in this Section 8, and that in any event
money damages may be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Employer and without
the need to post a bond or other security.

 
8

--------------------------------------------------------------------------------

 

9.           Arbitration of Disputes.  In the event of any dispute or
controversy arising out of, or relating to, this Agreement, the parties hereto
agree to submit such dispute or controversy to binding arbitration pursuant to
either the JAMS Streamlined (for claims under $250,000.00) or the JAMS
Comprehensive (for claims over $250,000.00) Arbitration Rules and Procedures,
except as modified herein, including the Optional Appeal Procedure.  A sole
neutral arbitrator shall be selected from the list (the “List”) of arbitrators
supplied by J.A.M.S. (“JAMS”) Los Angeles County, California office, or any
successor entity, or if it no longer exists, from a List supplied by the ADR
Services, Inc., in Los Angeles, California (“ADR”) following written request by
any party hereto.  If the parties hereto after notification of the other
party(-ies) to such dispute cannot agree upon an arbitrator within thirty (30)
days following receipt of the List by all parties to such arbitration, then
either party may request, in writing, that JAMS or ADR, as appropriate, appoint
an arbitrator within ten (10) days following receipt of such request (the
“Arbitrator”).  The arbitration shall take place in Los Angeles County,
California, at a place and time mutually agreeable to the parties or if no such
agreement is reached within ten (10) days following notice from the Arbitrator,
at a place and time determined by the Arbitrator.  Such arbitration shall be
conducted in accordance with the Streamlined Arbitration Rules and Procedures of
JAMS then in effect, and Section 1280 et seq. of the California Code of Civil
Procedure, or if applicable, the Commercial Arbitration Rules of ADR then in
effect.  The preceding choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than that specified in this Section.  Each party
hereby waives any right it may have to assert the doctrine of forum non
conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
Arbitrator shall have in personam jurisdiction and venue over each of them for
the purpose of litigating any dispute, controversy, or proceeding arising out of
or related to this Agreement.  Each party hereby authorizes and accepts service
of process sufficient for personal jurisdiction in any action against it as
contemplated by this Section by registered or certified mail, return receipt
requested, postage prepaid, to its address for the giving of notices as set
forth in this Agreement.  The decision of the Arbitrator shall be final and
binding on all the parties to the arbitration, shall be non-appealable and may
be enforced by a court of competent jurisdiction.  The prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney’s fees, as
well as its costs and expenses.  The Arbitrator may grant any remedy appropriate
including, without limitation, injunctive relief or specific
performance.  Notwithstanding any of the foregoing, the Employer may seek a
temporary restraining order or a preliminary injunction as contemplated in
Section 8(g) herein.
 
10.         Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.
 
11.         Assignment; Successors and Assigns, etc.  Neither the Employer nor
the Executive may make any assignment of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party; but the Employer may assign its rights under this Agreement without the
consent of the Executive, in the event that the Employer shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity, in which event the Employer will obtain a written confirmation
of the assumption of the Employer’s obligation hereunder for the benefit of the
Executive.  This Agreement shall inure to the benefit of and be binding upon the
Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

 
9

--------------------------------------------------------------------------------

 

12.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
13.         Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
14.         Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the Executive’s last residential address the Executive has filed in
writing with the Employer or, in the case of the Employer, at its main offices,
attention of the Chairman of the Board, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.
 
15.         Third Party Beneficiary; Amendment.  The Executive and the Employer
acknowledge and agree that no third party shall have any rights or benefits
under this Agreement, except for the parties specifically named as released
parties in Section 20.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and the Employer.
 
16.         Governing Law.  This contract has been entered into in the State of
California and shall be construed under and be governed in all respects by the
laws of the State of California, without giving effect to the conflict of laws
principles of such state; provided that Section 19 shall be governed by the laws
of the State of Delaware.
 
17.         Counterparts.  This Agreement may be executed in any number of
original, facsimile or other electronic counterparts, each of which when so
executed and delivered shall be taken to be an original; but such counterparts
shall together constitute one and the same document.
 
18.         No Prior Agreements.  The Executive hereby represents and warrants
to the Employer and that the execution of this Agreement by the Executive, the
Executive’s employment by the Employer, and the performance of the Executive’s
duties hereunder will not violate or constitute a breach of any agreement,
including any non-competition agreement, invention or confidentiality agreement,
with a former employer, client or any other person or entity.  Further, the
Executive agrees to indemnify the Employer for any loss, including, but not
limited to, reasonable attorneys’ fees and expenses, that the Employer may incur
based upon or arising out of the Executive’s breach of this Section.

 
10

--------------------------------------------------------------------------------

 

19.         Indemnification.  The Employer shall indemnify the Executive against
and hold the Executive harmless from any costs, liabilities, losses and
exposures for the Executive’s services as an employee, officer and director of
the Employer (or any successor in interest thereof), whether before or after the
Effective Date, to the maximum extent permitted under the Delaware General
Corporate Law.  If the Executive is made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by the Employer against the Executive), by
reason of the fact that the Executive is or was performing services to the
Employer under this Agreement or while acting as an executive officer of the
Employer, the Employer shall indemnify the Executive against all expenses
(including reasonable attorneys’ fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by the Executive in connection
therewith, to the maximum extent permitted under the Delaware General
Corporation Law.  If the Executive is made a party to any third-party action,
complaint, suit or proceeding, the Executive shall given prompt notice thereof
to the Employer, and the Employer shall have the right to assume and control the
defense of such action, complaint, suit or proceeding; provided that if legal
counsel selected by the Employer shall have a conflict of interest that prevents
such counsel from representing the Executive, the Executive may engage separate
counsel and the Employer shall reimburse all reasonable attorneys’ fees and
reasonable expenses of such separate counsel.  Notwithstanding the foregoing,
the Employer shall not have, and the Executive acknowledges and agrees that the
Employer does not have, any obligation to indemnify the Executive under this
Section or under its certificate of incorporation or bylaws, with respect to (a)
any breach of representation, warranty or covenant committed by the Executive
under this Agreement, or (b) any action or inaction by the Executive where the
Executive failed to act in good faith and in a manner the Executive reasonably
believed to be in, or not opposed to, the best interests of the Employer, or
with respect to any criminal action or proceeding, the Executive had reasonable
cause to believe that his conduct was unlawful.
 
20.         Directors’ and Officers’ Insurance. As soon as reasonably
practicable following the Effective Date, the Employer shall use commercially
reasonable efforts to obtain directors’ and officers’ insurance from a reputable
insurance company with such coverage amounts and policy terms as is customary
for public companies with market valuations similar to the Employer, as
determined by the Employer in its sole discretion.
 
21.         Release.
 
(a)           IN CONSIDERATION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE EMPLOYER, FOR ITSELF AND ITS PREDECESSORS, SUCCESSORS, ASSIGNS, AGENTS,
REPRESENTATIVES AND AFFILIATES (TOGETHER WITH THE EMPLOYER, EACH, AN “EMPLOYER
RELATED PARTY”), HEREBY IRREVOCABLY RELEASES AND DISCHARGES THE EXECUTIVE OF AND
FROM ANY AND ALL CLAIMS, ACTS, DEMANDS, DAMAGES, DEBTS, OBLIGATIONS,
LIABILITIES, COSTS, EXPENSES, CONTROVERSIES, RIGHTS OF ACTION AND CAUSES OF
ACTION, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, WHICH ANY EMPLOYER
RELATED PARTY NOW HAS OR MAY IN THE FUTURE HAVE AGAINST THE EXECUTIVE, WHICH ARE
BASED ON, ARISE OUT OF, OR ARE RELATED IN ANY MANNER WHATSOEVER TO ANY ACTIONS
TAKEN, OR OMITTED TO BE TAKEN, BY OR ON BEHALF OF THE EXECUTIVE IN CONNECTION
WITH THE COMPANY PRIOR TO THE EFFECTIVE DATE.

 
11

--------------------------------------------------------------------------------

 

(b)           IN CONSIDERATION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE EXECUTIVE HEREBY IRREVOCABLY RELEASES AND DISCHARGES EACH EMPLOYER RELATED
PARTY AND FRED GOLDRING OF AND FROM ANY AND ALL CLAIMS, ACTS, DEMANDS, DAMAGES,
DEBTS, OBLIGATIONS, LIABILITIES, COSTS, EXPENSES, CONTROVERSIES, RIGHTS OF
ACTION AND CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
WHICH THE EXECUTIVE NOW HAS OR MAY IN THE FUTURE HAVE AGAINST ANY EMPLOYER
RELATED PARTY OR FRED GOLDRING, WHICH ARE BASED ON, ARISE OUT OF, OR ARE RELATED
IN ANY MANNER WHATSOEVER TO (A) ANY EMPLOYER RELATED PARTY, FRED GOLDING OR
THEIR RESPECTIVE DIRECT OR INDIRECT ASSETS, OPERATIONS OR BUSINESS, (B) ANY
ACTIONS TAKEN, OR OMITTED TO BE TAKEN, BY OR ON BEHALF OF ANY EMPLOYER RELATED
PARTY OR FRED GOLDRING OR (C) ANY ACTIONS TAKEN BY OR ON BEHALF OF THE EXECUTIVE
IN CONNECTION WITH HIS PROVISION OF SERVICES FOR THE EMPLOYER OR ITS AFFILIATES
PRIOR TO THE EFFECTIVE DATE.
 
(c)           IN CONNECTION WITH THE FOREGOING RELEASES, EACH OF THE EXECUTIVE
AND THE EMPLOYER (FOR EACH EMPLOYER RELATED PARTY), WAIVES ALL RIGHTS UNDER
SECTION 1542 OF THE CIVIL CODE OF CALIFORNIA, WHICH STATES IN FULL: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

 
12

--------------------------------------------------------------------------------

 

22.         Section 409A Compliance.  Unless otherwise expressly provided, any
payment of compensation by the Employer to the Executive, whether pursuant to
this Agreement or otherwise, shall be made no later than the fifteenth (15th)
day of the third (3rd) month (i.e., 2½ months) after the later of the end of the
calendar year or the Employer’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a “substantial risk of forfeiture”
for purposes of Section 409A).  Each payment and each installment of any bonus
or severance payments provided for under this Agreement shall be treated as a
separate payment for purposes of application of Section 409A. To the extent any
amounts payable by the Employer to the Executive constitute “nonqualified
deferred compensation” (within the meaning of Section 409A) such payments are
intended to comply with the requirements of Section 409A, and shall be
interpreted in accordance therewith. Neither party individually or in
combination may accelerate, offset or assign any such deferred payment, except
in compliance with Section 409A. No amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A and the Executive
shall have no discretion with respect to the timing of payments except as
permitted under Section 409A. In the event that the Executive is determined to
be a “key employee” (as defined and determined under Section 409A) of the
Employer at a time when its stock is deemed to be publicly traded on an
established securities market, payments determined to be “nonqualified deferred
compensation” payable upon separation from service shall be made no earlier than
(a) the first (1st) day of the seventh (7th) complete calendar month following
such termination of employment, or (b) the Executive’s death, consistent with
the provisions of Section 409A.  Any payment delayed by reason of the prior
sentence shall be paid out in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  All expense
reimbursement or in-kind benefits subject to Section 409A provided under this
Agreement or, unless otherwise specified in writing, under any Employer program
or policy, shall be subject to the following rules: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided during one calendar year
may not affect the benefits provided during any other year; (ii) reimbursements
shall be paid no later than the end of the calendar year following the year in
which the Executive incurs such expenses, and the Executive shall take all
actions necessary to claim all such reimbursements on a timely basis to permit
the Employer to make all such reimbursement payments prior to the end of said
period, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.  The Executive shall be
responsible for the payment of all taxes applicable to payments or benefits
received from the Employer.  It is the intent of the Employer that the
provisions of this Agreement and all other plans and programs sponsored by the
Employer be interpreted to comply in all respects with Section 409A; however,
the Employer shall have no liability to the Executive, or any successor or
beneficiary thereof, in the event taxes, penalties or excise taxes may
ultimately be determined to be applicable to any payment or benefit received by
the Executive or any successor or beneficiary thereof.
 
[Remainder of page intentionally left blank]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the Employer and by the
Executive as of the Effective Date.
 

 
EMPLOYER
       
NeuMedia, Inc., a Delaware corp.
       
By: 
/s/ David Mandell
   
Name: David Mandell
   
Title:   Corporate Secretary




 
EXECUTIVE
       
Name: 
/s/ Peter A. Adderton
   
Peter A. Adderton



Employment Agreement

 
 

--------------------------------------------------------------------------------

 


Exhibit A


Form of Restricted Stock Agreement


Exhibit A

 
 

--------------------------------------------------------------------------------

 
